DETAILED ACTION
	Receipt of Applicant’s Amendment, filed April 27, 2022 is acknowledged.  
Claims 1, 4, 5, 8, and 15 were amended.
Claims 3, 10, 17 and 21-23 were cancelled.
Claims 1-2, 4-9, 11-16, 18-20, 24-26 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16, 18-20, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 1, 8, and 15, the claim recites “first information”, “first data”, “second information”, and “second data”.  These claim limitations lack antecedent basis.  The relationship between the first data and first information is unclear.  The relationship between the second data and second information is unclear.  The use of distinct claim labels suggests that these elements are intended to be interpreted as distinct claim elements.  Yet, the way the elements are used within the claim, and the standard use of the terms ‘information’ and ‘data’ may lead one of ordinary skill to reasonably interpret the terms as referring to the same two elements.  It is unclear if the “first information” and “first data” are referring to the same element or two distinct elements.  It is unclear if the “second information” and “second data” are referring to the same element or two distinct elements.  Both interpretations are equally reasonable.  It is suggested that the claims be amended to clarify the relationship between these elements, or amend the claims to use the same claim label to reduce confusion.  For examination purposes the claim labels “first information” and “first data” have been construed as referring to the same claim element, and the labels “second information” and “second data” have been construed as referring to the same element.

With regard to claims 4, 5, 11, 12, 18, and 19 the claims recite “generating a pruning parameter of the one or more pruning parameters”.  The claims define three distinct pruning parameter elements.  These elements have been labeled “recommended pruning parameters”, “selected one or more pruning parameters” and “pruning parameter”.  It is noted that the one or more pruning parameters are selected from the recommended pruning parameters, and that the recommended pruning parameters are generated by processing the first and second information as defined in claims 1, 8, and 15.  
One of ordinary skill in the art may interpret any of these elements as ‘pruning parameter’, which would lead to misunderstanding of the claim language.  It is recommended that the pruning parameter defined in claims 4, 5, 11, 12, 18, and 19 be given a clearly unique label to help differentiate it from the recommended pruning parameter and the one or more pruning parameters.    For examination purposes this claim element has been construed to mean –generating a first parameter of the one or more pruning parameters--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 15-20, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis [2014/0006357] in view of Chan [8762456] and Sarkar [2018/0276256].

With regard to claim 1 Davis teaches A method, comprising: 
Receiving, by a device(Davis, ¶88 “processor that executes a particular software module”), first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system), and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612),
Wherein the first information (Davis, Figure 23, “cloud file” 2303) includes metadata (Davis, Figure 23, “Block Metadata” 2308) associated with the primary database (Davis, Figure 23 “Cloud storage system” 302);
Processing, by the device (Davis, ¶88 “processor that executes a particular software module”) and by using a … model, the first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) and the second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”), to generate recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”),
The recommended pruning parameters including at least one of:
A pruning frequency parameter as tracking parameters including frequently transferred data (Davis, ¶298 “track and consider range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access size, the cost of storing data in different cloud storage providers”),
A primary database name parameter as the directory name in the distributed file system (Davis, ¶377 “scenarios for an archival restore operation in a given directory (/cloudfs/dir1) of a distributed file system”; ¶394 “disturbed filesystem namespace”),
A column to query parameter, or
A date parameter (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”);
Receiving, by the device, information associated with selecting one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”);
Removing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by the device (Davis, ¶88 “processor that executes a particular software module”), first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on the selected one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
Providing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the selected one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determining, by the device (Davis, ¶88 “processor that executes a particular software module”) and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determining, by the device, that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) based on the selected one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”);
removing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), by the device (Davis, ¶88 “processor that executes a particular software module”) and based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, for example by providing accurate estimates of data availability and indicating the causes of file access delays”) determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) because of the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
providing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyzing the metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determining, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach a predicted point in time associated with the first data… removing …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determining, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The techniques taught by Chen enable the device to build a profile which associates different files with different access patterns (Chan, Column 10, 16-18).  It is noted that the information that Chan uses to determine when to prefetch which files (Chen, Column 7, line 42-49 and Column 8, lines 16-42) are substantially similar to the data that Davis uses to determine which files to archive (Davis 204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”).  One of ordinary skill in the art to which said subject matter pertains at the time the invention as filed would have deemed it obvious to use the same information used to determine archival (as taught by Davis) to determine when to prefetch files (as taught by Chen).  This would yield the predictable results of minimizing data gathered and maintained to achieve both the archival and prefetch functions.
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to have applied the machine learning algorithm to event data prior to archiving to enable advantageous data placement within the archive storage for execution of data queries (Sarkar, ¶15).
 
	With regard to claims 2, 9 and 16 the proposed combination further teaches 
analyzing the first information to determine a utilization frequency parameter associated with the first data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
identifying the first data based on the utilization frequency parameter (Davis, ¶268 “a locality policy may specify that a specific set of files that are being actively collaborated on by users throughout an organization should be pinned into the cache of every cloud controller”).  

	With regard to claims 4, 11 and 18 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a frequency of use associated with a portion of the first data as the access frequency of the data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating a pruning parameter (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), of the one or more pruning parameters, based on the frequency of use and analyzing the other metadata as minimizing the storage cost for infrequently accessed data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a given fixed cost”).  

	With regard to claims 5, 12 and 19 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a quantity of data associated with a portion of the first data as access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”; ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”), based on the quantity of data and the analysis of the other metadata as minimizing the storage cost for typical access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a given fixed cost” [Emphasis added]).  

	With regard to claims 6, 13 and 20 the proposed combination further teaches 
wherein the first data includes at least one database record that includes data indicating a previous access time (Davis, Figure 16A see Recent months: weekly snapshots”; Chan, Column 8, lines 25-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include… the time of access to the file”) associated with the at least one database record (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), and 
wherein providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters and the data indicating the previous access time as determining how to automatically rebalance to optimize the system to maximize access performances (Davis, ¶298).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to make use of the usage profiles taught by Chan as they provide a reliable means of tracking file usage within the system which may be used to make prefetching and archival decisions.  This timing information in the user profile is necessary for the system to determine likelihood that the file will be accessed within a predetermined timeframe.

With regard to claim 8 Davis teaches A device, comprising:
one or more memories (Davis, Figure 10, 1004); and 
one or more processors communicatively coupled to the one or more memories (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), configured to:
Receive first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system), and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612),
Wherein the first information (Davis, Figure 23, “cloud file” 2303) includes metadata (Davis, Figure 23, “Block Metadata” 2308) associated with the primary database (Davis, Figure 23 “Cloud storage system” 302);
Process, by using a … model, the first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) and the second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”), to generate recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”),
The recommended pruning parameters including at least one of:
A pruning frequency parameter as tracking parameters including frequently transferred data (Davis, ¶298 “track and consider range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access size, the cost of storing data in different cloud storage providers”),
A primary database name parameter as the directory name in the distributed file system (Davis, ¶377 “scenarios for an archival restore operation in a given directory (/cloudfs/dir1) of a distributed file system”; ¶394 “disturbed filesystem namespace”),
A column to query parameter, or
A date parameter (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”);
Receive information associated with selecting one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”);
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on the selected one or more pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the selected one or more pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determine that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) based on the selected one or more pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”);
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, for example by providing accurate estimates of data availability and indicating the causes of file access delays”) determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) based on the selected one or more pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze the metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The techniques taught by Chen enable the device to build a profile which associates different files with different access patterns (Chan, Column 10, 16-18).  It is noted that the information that Chan uses to determine when to prefetch which files (Chen, Column 7, line 42-49 and Column 8, lines 16-42) are substantially similar to the data that Davis uses to determine which files to archive (Davis 204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”).  One of ordinary skill in the art to which said subject matter pertains at the time the invention as filed would have deemed it obvious to use the same information used to determine archival (as taught by Davis) to determine when to prefetch files (as taught by Chen).  This would yield the predictable results of minimizing data gathered and maintained to achieve both the archival and prefetch functions.
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to have applied the machine learning algorithm to event data prior to archiving to enable advantageous data placement within the archive storage for execution of data queries (Sarkar, ¶15).

With regard to claim 15 Davis teaches A non-transitory computer-readable medium storing instructions (Davis, Figure 10, 1004), the instructions comprising: 
one or more instructions that, when executed by one or more processors (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), cause the one or more processors to:
Receive first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) associated with a primary database (Davis, Figure 16B 1610, Cloud storage system), and second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”) associated with a second database (Figure 16B Archival cloud storage system 1612),
Wherein the first information (Davis, Figure 23, “cloud file” 2303) includes metadata (Davis, Figure 23, “Block Metadata” 2308) associated with the primary database (Davis, Figure 23 “Cloud storage system” 302);
Process, by using a … model, the first information as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) and the second information as the data stored in the Archival cloud storage system (Davis, Figure 16B Archival cloud storage system 1612; ¶221 “moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612”), to generate recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”),
The recommended pruning parameters including at least one of:
A pruning frequency parameter as tracking parameters including frequently transferred data (Davis, ¶298 “track and consider range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access size, the cost of storing data in different cloud storage providers”),
A primary database name parameter as the directory name in the distributed file system (Davis, ¶377 “scenarios for an archival restore operation in a given directory (/cloudfs/dir1) of a distributed file system”; ¶394 “disturbed filesystem namespace”),
A column to query parameter, or
A date parameter (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”);
Receive information associated with selecting one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”);
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from the primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”) selected from the recommended pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to the secondary database (Figure 16B Archival cloud storage system 1612) based on the selected one or more pruning parameters (Davis ¶204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering … the access frequency and/or history for the content of the cloud file… actively monitor the cloud files and/or data files … to determine how frequently they are accessed, and then use this information to determine candidates for migration… track how often each given loud file is accessed”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
determine that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”);
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on (Davis, ¶372 “Conveying status information to interested users can potentially reduce user frustration, for example by providing accurate estimates of data availability and indicating the causes of file access delays”) determining that the first data was removed (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”; ¶368-372 describes the information regarding whether the file has been replicated to cloud storage or not, or archived) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze the metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The techniques taught by Chen enable the device to build a profile which associates different files with different access patterns (Chan, Column 10, 16-18).  It is noted that the information that Chan uses to determine when to prefetch which files (Chen, Column 7, line 42-49 and Column 8, lines 16-42) are substantially similar to the data that Davis uses to determine which files to archive (Davis 204, multiple factors are considered prior to migrating data… in some scenarios deciding whether to migrate a given cloud file may involve considering [the listed considerations]”).  One of ordinary skill in the art to which said subject matter pertains at the time the invention as filed would have deemed it obvious to use the same information used to determine archival (as taught by Davis) to determine when to prefetch files (as taught by Chen).  This would yield the predictable results of minimizing data gathered and maintained to achieve both the archival and prefetch functions.
Davis does not explicitly teach using a machine learning model.  Sarkar teaches processing, by a device and by using a machine learning model… to generate recommended pruning parameters (Sarkar, ¶74 “the process archiving module 204 may apply a machine learning algorithm to the event data and the process data to generate the process metadata”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to have applied the machine learning algorithm to event data prior to archiving to enable advantageous data placement within the archive storage for execution of data queries (Sarkar, ¶15).

With regard to claims 24-26, the proposed combination further teaches wherein the one or more pruning parameters include at least one of: 
	a parameter indicating a frequency to prune the primary database (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”), 
	a parameter indicating information to be pruned (Davis, ¶149 “the unique filenames and/or file identifiers”), 
	a parameter indicating a time or date range associated with the information to be pruned (Davis, ¶305 “runtime requirements of an application”), or 
	a parameter associated with the secondary database (Davis, ¶298 “the costs of storing data in different cloud storage providers”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chan, Sarkar, and Cherubin [Data Prefetching for Large Tiered Storage Systems].

	With regard to claims 7 and 14 the proposed combination further teaches 
wherein the first data is associated with a first cost associated with storing the first data in the primary database (Davis, ¶191 “cost per unit of storage, network transfer, access and/or processing activity”), 
Davis does not explicitly teach the first data is associated with a second cost associated with storing the first data in the secondary database, and providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost.
Cherubini teaches wherein the first data is associated with a first cost associated with storing the first data in the primary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing … frequently accessed data on higher tiers, e.g., flash or hard disk drives”), 
wherein the first data is associated with a second cost associated with storing the first data in the secondary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing rarely accessed data on lower tiers, e.g., cloud, tape or other cheaper slower media… This, however, implies that retrieving data from the slower storage tiers incurs high latency”), and 
providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost as archiving the rarely accessed data to achieve cost savings (Id).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination using the multi-tier storage taught by Cherubini as multiple different cloud storage providers that provide different tiers of performance (and have different cost structures) may also be combined to balance performance and overall system cost (Davis, ¶196).

Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156